                                                USDC SDNY
                                                DOCUMENT
UNITED STATES DISTRICT COURT                    ELECTRONICALLY F!LED
                                                C:.JC# _ _ _ _~
SOUTHERN DISTRICT OF NEW YORK                   DA TE FILED:~~~,-]JX?cit5-·
SHERRY SCALERCIO-ISENBERG,

                         Plaintiff,            18-cv-9226 (JGK)

             - against -                      ORDER

CITIZENS FINANCIAL GROUP, INC., ET
AL.,

                         Defendants.

JOHN G. KOELTL, District Judge:

     The Court has received two filings from the plaintiff dated

January 28, 2020 and January 29, 2020. 0kt. Nos. 87, 88. The

motion has been completely briefed and was decided on December

23, 2019. The submissions were improper and do not change the

outcome of the defendants' motion to dismiss the Second Amended

Complaint.

SO ORDERED.

Dated:       New York, New York
             January 29, 2020
                                       ~~Koeltl
                                       United States District Judge




  Copy mailed to prose party(ies)

         at docket address
